Opinion issued February 14, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00929-CR
                          ———————————
                  GREGORY ALLEN SWEED, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 23rd District Court
                         Brazoria County, Texas
                       Trial Court Cause No. 66772




                        MEMORANDUM OPINION

      Appellant Gregory Allen Sweed has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.
APP. P. 42.2(a). We have not issued an opinion in the appeal. See TEX. R. APP. P.

42.2(b). The Clerk of the Court has sent a duplicate copy to the trial court clerk.

See TEX. R. APP. P. 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2